Citation Nr: 1700538	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger, currently rated 40 percent disabling, to include consideration on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2015).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1960 to September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from            a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2012, the Veteran's appeal was remanded to obtain relevant treatment records, a new VA examination, and for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger, warrants an extraschedular evaluation per § 3.321(b)(1).

In June 2014, the appeal was again remanded by the Board because the requested extraschedular referral had not been made.  Additional treatment records were also requested.

In May 2016, the Acting Director, Compensation Service, issued an advisory opinion regarding the Veteran's claim. The appeal has since returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that in view of arguments recently advanced by the Veteran, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board notes that the Veteran has received VA and/or private treatment for his osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger. He contends that he is entitled to an evaluation in excess of 40 percent for his condition.

The evidence of record reflects that the Veteran is right-handed, thus his disability affects his major extremity. The Veteran's disability is rated 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5221 (2015). A 50 percent rating is warranted for favorable ankylosis of four digits of one hand which includes the thumb and any three fingers.  

Loss of use of a hand foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, such as whether the acts of grasping, manipulation, and the like in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63 (2015). Pursuant to Diagnostic Code 5131 (2015), amputation of four digits of one hand (index, long, ring, and little) contemplates a 60 percent rating for a major extremity. Note (f) states that loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  

In September 2012, the Veteran was afforded his most recent VA examination for the right hand. On examination, the examiner noted that the Veteran's fingers continue to have limited ranges of motion; however his thumb is normal. The Veteran reported that he was unable to do fine motor skills such as write. On examination he was able to write his name and pick up small objects. The examiner opined that the Veteran's right hand disabilities do not constitute loss of use nor do the finger conditions amount to the same as an amputation. 

Pursuant to the Board's June 2014 remand directives, the Veteran's claim was referred to the Acting Director, Compensation Service for consideration on an extraschedular basis. In May 2016, the Acting Director issued a negative advisory opinion, finding that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical. 

As discussed above, the Veteran's most recent and pertinent VA examination occurred in September 2012. However, the Veteran has most recently submitted several statements that his right hand condition has worsened in severity and the most recent examination of record does not adequately reflect his current symptomatology. Specifically, in June 2016, the Veteran claimed that his last examination was inadequate and requested "a re-examination of my hand with X-rays as it has been so long." In August 2016, he again reiterated that his hand was getting "real bad" and wanted another proper examination.  He has further taken issue with the credentials of the examiner, noting that he was told the examiner was not a doctor. Thus, a new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA right hand examination with a physician with appropriate expertise to address the current severity of his osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger. The examiner should be provided with the Veteran's claims file and the examiner must review the entire claims file in conjunction with the examination. The examiner should perform any radiological studies of the hand and fingers deemed necessary. The examination of the hand and fingers should include range of motion studies, commentary as to the presence and the extent of any painful motion or functional loss due to pain, and the presence and the extent of any ankylosis, unfavorable or favorable.  The examiner should comment on whether the severity of the Veteran's disability constitutes loss of use of the hand or fingers amounting to amputation. All opinions and conclusions expressed must be supported by a complete rationale in a report.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



